ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-382, concluding that as a matter of final discipline pursuant to Rule 1:20 — 13(c)(2), MICHAEL A. MCLAUGHLIN of LINCOLN PARK, who was admitted to the bar of this State in 1999, should be reprimanded based on his guilty plea in the Superior Court of New Jersey, County of Morris, to operating a motor vehicle when his license was suspended for driving while intoxicated, in violation of N.J.S.A. 2C:40-26(b) (driving while intoxicated), conduct that violates RPC 8.4(b) (criminal act that reflects adversely on a lawyer’s honesty, trustworthiness, or fitness as a lawyer),
And the Disciplinary Review Board having further concluded that respondent should be required to provide the Office of Attorney Ethics with proof of his continued compliance with his alcohol treatment plan for a period of two years;
And good cause appearing;
*244It is ORDERED that MICHAEL A. MCLAUGHLIN is hereby reprimanded; and it is further
ORDERED that respondent provide the Office of Attorney Ethics with quarterly reports demonstrating that he is complying with his alcohol treatment program for a period two years, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.